DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 09/08/2020 has been entered. Claims 1-20 are cancelled.  Claims 21-40 are added new. Therefore, Claims 21-40 are pending and addressed below.  
                                                       
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, claim feature in line 9 “run a same selection logic as the user equipment” is not understood. Such a phrase covers any selection logic rendering the scope and desired technical effect of said claim unclear. The specification p.17, l.34-35 refers to fig. 2a in this respect, but said figure only mentions certain selection logic criteria.
Claim 40 is subjected to the same rejection for being dependent on claim 39.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL Anil et al (US 20210068162), hereinafter AGIWAL,  in view of Takeda Kazuki et al (US 20210058129), hereinafter Takeda.
Regarding claims 21 and 30, Agiwal teaches, a method / an apparatus, comprising: 
detecting, by a user equipment, secondary cell (SCell) beam failure (AGIWAL: [123], teaches beam failure detection of  SCell)  at a medium access control layer,
receiving candidate beam measurements from a physical layer for the failed SCell (AGIWAL: [124], teaches candidate beam selection from RSRP (Reference Signal Received Power) measurement. Received Power of an UE is always measured at the physical layer power),
determining a reported set of channel state information reference signals and/or synchronization signal block indexes in a SCell beam failure recovery medium access control control element according to a network configuration (AGIWAL: [125], teaches including CSI-RS (channel state information reference signals) or SSB (synchronization signal block) ID (i.e. index) in MAC-CE (medium access control control element), which implies determination of CSI-RS/SSB IDs for inclusion. [123] teaches SSs or CSI-RSs are transmitted from a SCell base station, which implies “according to a network configuration”), and
generating and transmitting the SCell beam failure recovery medium access control control element (AGIWAL: [125], teaches generation and transmission of  Beam Failure Recovery Request MAC-CE).
Agiwal does not expressly teach, detecting, by a user equipment, secondary cell (SCell) beam failure at a medium access control layer.
However, in the same field of endeavor, Takeda teaches, detecting, by a user equipment, secondary cell (SCell) beam failure at a medium access control layer (Takeda: [98], teaches beam failure is declared (i.e. detected) at the MAC layer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s method/apparatus to include that SCell beam failure is detected at MAC layer.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a beam failure recovery procedure that can be performed by using the appropriate radio resource (Takeda: [10]).
Regarding claim 30, Agiwal further teaches, an apparatus, comprising: at least one processor (Agiwal: Fig.24, 2420 Controller), and at least one memory (Agiwal: Fig.24, 2430 Memory).
Regarding claims 22 and 31, Agiwal, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 21 and 30.
Agiwal further teaches, wherein the determining the reported set of indexes is based on certain selection criteria on the received candidate beam measurements (Agiwal: [124], teaches CSI-RS and SSB are selected based on a threshold criteria).
Regarding claims 23 and 32, Agiwal, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 21 and 30.
Agiwal further teaches, comprising determining when the SCell beam failure recovery medium access control control element has been successfully transmitted (Agiwal: [17], teaches determination of beam failure recovery successfully completed, using a beamFailureRecoveryTimer (see Spec. p.7, l.5-9).

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Takeda, as applied to claims 21 and 30 above, and further in view of NPL (Huawei, R1-1801454 Remaining issues on beam failure recovery, February 26th- March 2nd, 2018), hereinafter NPL-1.
Regarding claims 24 and 33, Agiwal, in view of Takeda, teaches the method/apparatus, as outlined in the rejection of claims 21 and 30.
further comprising indicating to the physical layer at least one reported resource in the SCell beam failure recovery medium access control control element, wherein the indicating is based on certain selection criteria on the determined indexes.
However, in the same field of endeavor, NPL-1 teaches, further comprising indicating to the physical layer at least one reported resource in the SCell beam failure recovery medium access control control element (NPL-1: Huawei, R1-1801454 Remaining issues on beam failure recovery, February 26th- March 2nd, 2018, page 3, lines 19-25, ch. 3.1 “Beam failure detection RS”, teaches configuration of reference signal resources (CSI-RS/SSB) for UE for beam failure detection. These signals are measured at the physical layer, and therefore, implies that it will be indicated to the physical layer), wherein the indicating is based on certain selection criteria on the determined indexes (NPL-1: page 3, lines 19-25, ch. 3.1 “Beam failure detection RS”, teaches a selection criteria of “explicit configuration” and “implicit configuration” of the resource configuration indexes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Takeda’s method/apparatus to include indicating to the physical layer at least one reported 
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-1: Title)

Claims 25-27 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Takeda and NPL-1, and further in view of NPL (MediaTek Inc. R1-1803441 Summary 2 on Remaining issues on Beam Failure Recovery, Feb. 26th – Mar. 2nd, 2018), hereinafter NPL-2.
Regarding claims 25 and 34, Agiwal, in view of Takeda and NPL-1, teaches the method/apparatus, as outlined in the rejection of claims 24 and 33.
Agiwal, Takeda and NPL-1 do not expressly teach, further comprising setting, by the user equipment, a spatial receiver filter, wherein the setting is based on the indicated at least one reported resource.
However, in the same field of endeavor, NPL-2 teaches, further comprising setting, by the user equipment, a spatial receiver filter, wherein the setting is based on the indicated at least one reported resource (NPL-2: page 3, lines 24-25 “UE shall derive the spatial RX parameter based on identified new candidate ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda and NPL-1’s method/apparatus to include setting, by the user equipment, a spatial receiver filter, wherein the setting is based on the indicated at least one reported resource.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).
Regarding claims 26 and 35, Agiwal, in view of Takeda, NPL-1 and NPL-2, teaches the method/apparatus, as outlined in the rejection of claims 25 and 34.
Agiwal, Takeda and NPL-1 do not expressly teach, comprising at least one of: 
wherein, when the at least one reported resource indicated to the physical layer comprises a plurality of reported resources, the setting comprises setting the spatial receiver filter with an assumption that physical downlink control channel demodulation reference signals of the SCell are quasi co-located with a downlink reference signal having a highest reported reporting quantity,
wherein, when the at least one reported resource indicated to the physical layer consists of channel state information reference signals, the setting comprises setting the spatial receiver filter according to a channel state information reference signal having a highest reported reporting quantity, or 
wherein, when the at least one reported resource indicated to the physical layer comprises at least one channel state information reference signal and at least one synchronization signal block, the setting comprises setting the spatial receiver filter assuming a synchronization signal block having a highest reported reporting quantity.
However, in the same field of endeavor, NPL-2 teaches, comprising at least one of: 
wherein, when the at least one reported resource indicated to the physical layer comprises a plurality of reported resources, the setting comprises setting the spatial receiver filter with an assumption that physical downlink control channel demodulation reference signals of the SCell are quasi co-located with a downlink reference signal having a highest reported reporting quantity (NPL-2: page 13, lines 18-19 “For a UE, only periodic CSI-RS or SSB which is spatially ),
wherein, when the at least one reported resource indicated to the physical layer consists of channel state information reference signals, the setting comprises setting the spatial receiver filter according to a channel state information reference signal having a highest reported reporting quantity; or 
wherein, when the at least one reported resource indicated to the physical layer comprises at least one channel state information reference signal and at least one synchronization signal block, the setting comprises setting the spatial receiver filter assuming a synchronization signal block having a highest reported reporting quantity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda and NPL-1’s method/apparatus to include wherein, when the at least one reported resource indicated to the physical layer comprises a plurality of reported 
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).
Regarding claims 27 and 36, Agiwal, in view of Takeda, NPL-1 and NPL-2, teaches the method/apparatus, as outlined in the rejection of claims 25 and 34.
Agiwal, Takeda and NPL-1 do not expressly teach, wherein the setting of the spatial receiver filter takes into account physical downlink control channel transmission configuration indication state table entries.
However, in the same field of endeavor, NPL-2 teaches, wherein the setting of the spatial receiver filter takes into account physical downlink control channel transmission configuration indication state table entries (NPL-2: page 14, lines 13-16 “If the UE is not provided with higher layer parameter Beam-Failure-Detection-RS-ResourceConfig, the UE determines the set q0 to include SS/PBCH block indexes and periodic CSI-RS resource configuration indexes with same values as the RS indexes in the RS sets indicated by the TCI states for respective control resource sets that the UE is configured for monitoring PDCCH.”, teaches that failure detected reported resources can be indicated by TCI states (transmission configuration indication state) relating to PDCCH (physical downlink control channel), therefore, with the teaching  of page 3, lines 24-25 in claim 25 rejection, spatial RX parameter setting has the knowledge of TCI state related to PDCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda and NPL-1’s method/apparatus to include wherein the setting of the spatial receiver filter takes into account physical downlink control channel transmission configuration indication state table entries.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).

Claims 28-29 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Takeda, NPL-1 and NPL-2, and further in view of NPL (Luo Tao et al (IDS Reference US 20180054832), hereinafter Luo.
Regarding claims 28 and 37, Agiwal, in view of Takeda, NPL-1 and NPL-2, teaches the method/apparatus, as outlined in the rejection of claims 25 and 34.
NPL-2 further teaches, wherein, the setting comprises selecting the spatial receiver filter with an assumption that physical downlink control channel demodulation reference signals are quasi co-located with a plurality of downlink reference signals having highest reported reporting quantities (NPL-2: page 13, lines 18-19 “For a UE, only periodic CSI-RS or SSB which is spatially QCL’ed with PDCCH DMRS is used for beam failure detection”, teaches, that the reported candidate resources (CSI-RS and/or SSB), including highest measured one, are QCL’ed (quasi co-located) with PDCCH DMRS (physical downlink control channel demodulation reference signals), therefore, with the teaching  of page 3, lines 24-25 in claim 25 rejection, spatial RX parameter can be set for QCL’ed reported resource).
Agiwal, Takeda, NPL-1 and NPL-2 do not expressly teach, wherein, when the user equipment is capable of operating with multiple panels and multiple transceiver units per serving SCell. 
However, in the same field of endeavor, Luo teaches, wherein, when the user equipment is capable of operating with multiple panels and multiple transceiver units per serving SCell (Luo: Fig. 12, [112], [150], [197], [202] teaches UE operation and beam recovery in a multi Transmit Receive Point (TRP) connection. TRPs belongs to a cell (see [79]), which can be a Scell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda, NPL-1 and NPL-2’s method/apparatus to include wherein, when the user equipment is capable of operating with multiple panels and multiple transceiver units per serving SCell.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a techniques for a UE served by multiple transmit-receive points (TRPs) in order to enable devices to effectively communicate via multiple links (Luo: [4]).
Regarding claims 29 and 38, Agiwal, in view of Takeda, NPL-1, NPL-2 and Luo, teaches the method/apparatus, as outlined in the rejection of claims 28 and 37.
Agiwal, Takeda, NPL-1 and Luo do not expressly teach, when the reported resources consist of more than one synchronization signal block and at least one channel state information reference signal or when the reported resources consist of at least one synchronization signal block and one channel state information reference signal, the setting comprises selecting at least one synchronization signal block and at least one channel state information reference signal.
However, in the same field of endeavor, NPL-2 teaches, wherein, when the reported resources consist of more than one synchronization signal block and at least one channel state information reference signal or when the reported resources consist of at least one synchronization signal block and one channel state information reference signal (NPL-2: page 7, ch. 2.8 “Max value of configured candidate beams”, teaches reported candidate beam number can be multiple of SSB and CSI-RS. It satisfies “or” criteria of the claim), 
the setting comprises selecting at least one synchronization signal block and at least one channel state information reference signal (NPL-2: page 3, lines 24-25 “UE shall derive the spatial RX parameter based on identified new candidate beam”, teaches that spatial RX (receiver) parameter is based on the reported candidate, and can be set, accordingly. Spatial RX parameter implies that it is a parameter for the receiver detection filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal, Takeda, NPL-1 and Luo’s method/apparatus to include wherein, when the reported resources consist of more than one synchronization signal block and at least one channel state 
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of NPL-2, and further in view of ZHANG Shujuan et al (US 20210084623), hereinafter Zhang.
Regarding claims 39, Agiwal teaches, an apparatus, comprising: 
at least one processor (Agiwal: Fig.25, 2520 Controller), and 
at least one memory comprising computer program code (Agiwal: Fig.25, 2530 Memory), 
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive, from a user equipment, an indication of a secondary cell (SCell) beam failure indication or a medium access control control element indicating new candidate resources of a failed SCell (Agiwal: [125], teaches UE transmitting to SCell candidate resources of the beam failure detected SCell to the SCell base station).
Agiwal does not expressly teach, run a same selection logic as the user equipment for resource selection to determine a user equipment spatial receiver filter assumption for receiving a response for a beam failure recovery on the SCell including a transmission configuration indication state configuration.
However, in the same field of endeavor, NPL-2 teaches, ... the user equipment (logic) for resource selection to determine a user equipment spatial receiver filter assumption for receiving a response for a beam failure recovery on the SCell including a transmission configuration indication state configuration (NPL-2: page 3, lines 20-27 “The simplest way is to define a Beam-Failure-Recovery-Response-SearchSpace and associate it with a CORESET. To avoid TCI assumption ambiguity, it is sufficient to additionally restrict that for Beam-Failure-Recovery-Response-SearchSpace the UE shall derive the spatial RX parameter based on identified new candidate beam, whereas for other search spaces in the same CORESET, they follow the TCI associated with that CORESET.”, teaches that UE derives spatial RX (receiver) parameter to receive beam failure recovery response, and it follows TCI state (transmission configuration indication state). This can also be applied to a SCell beam failure recovery (see NPL-2 ch. 3.1 “BFR ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s apparatus to include user equipment’s logic for resource selection to determine a user equipment spatial receiver filter assumption for receiving a response for a beam failure recovery on the SCell including a transmission configuration indication state configuration.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).
Agiwal and NPL-2 do not expressly teach, (the base station apparatus) run a same selection logic as the user equipment (logic) for resource selection to determine a user equipment spatial receiver filter assumption... .
However, in the same field of endeavor, Zhang teaches, (the base station apparatus) run a same selection logic as the user equipment (logic) for resource selection to determine a user equipment spatial receiver filter assumption... (Zhang: [186], teaches that the base station and the terminal agrees on the logic of determining the spatial Rx parameter (i.e. filter)). 

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for transmitting and receiving control signaling, and for determining information, in order to improve system efficiency (ZHANG: [2], [4]).
Regarding claim 40, Agiwal, in view of NPL-2 and Zhang, teaches the apparatus, as outlined in the rejection of claim 39.
Agiwal and Zhang do not expressly teach, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to: select a primary cell or SCell for transmitting a new transmission configuration indication state configuration.
However, in the same field of endeavor, NPL-2 teaches, wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to: select a primary cell or SCell for transmitting a new transmission configuration indication state configuration (NPL-2: page 19, lines 25 “The UE is configured with a pool of TCI states”, page 27, lines 9-10 “UE is reconfigured by gNB to another TCI state(s)...”, teaches gNB reconfigures TCI state (transmission configuration indication state). gNB in wireless system comprises cells that include PCell and SCell (e.g. see page 10 ch. 3.1. “BFR for SCell”), therefore, the reconfiguration (new configuration) can be sent via a PCell or SCell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Zhang’s apparatus to include wherein the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to: select a primary cell or SCell for transmitting a new transmission configuration indication state configuration.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient beam failure recovery operation to achieve higher 5G wireless performance (NPL-2: Title).



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo, U.S. Publication No. 20190190582 - METHOD AND APPARATUS FOR BEAM REPORTING IN NEXT GENERATION WIRELESS SYSTEMS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472